Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/10/2021 has been entered.  


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-4, 7, and 10-24 were rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which were not described in the specification in such a way as to Claim 1 & claim 10 have been amended to add a limitation “wherein the distance between the light receiving surface of the semiconductor substrate and the bottom surface of the inter-pixel light shielding portion is smaller than a width of the separation region disposed between the first photoelectric conversion portion and the second photoelectric conversion portion in the cross-sectional view”. The Applicant has asserted that the amendments to the claims do not add new subject matter but has failed to specify areas of the specification and/or drawing where support could be found. The Examiner could not locate either in the drawing or in the specification any support for this amendment. There has not been found any mention of a relationship between the distance between the light receiving surface of the semiconductor substrate and the bottom surface of the inter-pixel light shielding portion and the width of the separation region disposed between the first photoelectric conversion portion and the second photoelectric conversion portion. It is worth mentioning that interestingly the specification teaches the width of the separation region (element isolation portion) is preferably as small as possible (Par. 0035). Appropriate correction/clarification is requested.					Claims 2-4, 7, and 11-24 inherit the 35 U.S.C. 112(a) or 35 U.S.C. 112, 1st paragraph (pre-AIA ) rejections based on their dependencies on claims 1 and 10.


Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):




The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-4, 7, and 10-24 were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.											    Claim 1 & claim 10 have been amended to add a limitation “wherein the distance between the light receiving surface of the semiconductor substrate and the bottom surface of the inter-pixel light shielding portion is smaller than a width of the separation region disposed between the first photoelectric conversion portion and the second photoelectric conversion portion in the cross-sectional view”. The Applicant has asserted that the amendments to the claims do not add new subject matter but has failed to specify areas of the specification and/or drawing where support could be found. The Examiner could not locate either in the drawing or in the specification any support for this amendment. There has not been found any mention of a relationship between the distance between the light receiving surface of the semiconductor substrate and the bottom surface of the inter-pixel light shielding portion and the width of the separation region disposed between the first photoelectric conversion portion and the second photoelectric conversion portion. It is worth mentioning that interestingly the specification teaches the width of the separation region (element isolation portion) is preferably as small as possible (Par. 0035). Clearly, the inventor or a joint inventor has failed to particularly point out and distinctly claim the subject matter which it regards as its invention. Appropriate correction/clarification is requested.				
Claims 2-4, 7, and 11-24 inherit the 35 U.S.C. 112(b) or 35 U.S.C. 112, 2nd paragraph (pre-AIA ) rejections based on their dependencies on claims 1 & 10.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED I GHEYAS whose telephone number is (571)272-0592.  The examiner can normally be reached on M-F 8:30 AM - 5:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SYED I GHEYAS/Primary Examiner, Art Unit 2812